                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


KEITH BABIN, ET AL.                                  CIVIL ACTION

VERSUS                                               NO. 18-7378-WBV-DMD

PLAQUEMINES PARISH                                   SECTION: D (3)


                               ORDER AND REASONS
         Before the Court is Plaintiffs’ Motion In Limine Regarding Legal Opinion

Letters.1 Defendant opposes the Motion.2 After careful consideration of the parties’

memoranda and the applicable law, the Motion is GRANTED.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         This case involves claims for unpaid overtime compensation. Plaintiffs, Keith

Babin, Kevin Burge, Joshua Dismukes and Barbara Tate, are paramedics or

emergency medical technicians (“EMT’s”) for the Parish of Plaquemines (hereinafter,

“Defendant”), who allege that the Defendant failed to pay them mandatory overtime

compensation as required under the Fair Labor Standards Act (“FLSA”). 3 Plaintiffs

assert that they each work seven days on, followed by seven days off. 4 Plaintiffs

allege that they are only paid for 132 hours of work a week, even though they work

seven-day shifts, during which they are on-call 24 hours a day, for a total of 168

hours.5 Plaintiffs also claim that they are never paid any time-and-a-half overtime


1 R. Doc. 70.
2 R. Doc. 83.
3 R. Doc. 1.
4 Id. at p. 1.
5 Id. at p. 1.
premium, as required by federal law. Plaintiffs filed the instant action on August 3,

2018, seeking recovery of their unpaid wages and overtime, liquidated damages,

injunctive relief, attorney’s fees and costs.6

       On August 12, 2019, Plaintiffs filed the instant Motion, seeking to preclude

Defendant from introducing at trial four legal opinion letters dated June 28, 1994,

August 28, 2000, February 1, 2002 and June 10, 2004, as part of its “good faith”

defense to Plaintiffs’ claim for liquidated damages.7 Plaintiffs assert that the letters

were drafted by attorneys at the Kullman Law Firm, which is counsel of record for

Defendant in this case. Plaintiffs argue that the issue of liquidated damages will be

decided by the Court on a post-trial motion and that if the letters are read before the

jury, jurors may treat them as authoritative or as evidence that Defendant’s

compensation plan was legal.            Plaintiffs further argue that the opinion letters

essentially constitute expert testimony regarding the law or whether a certain action

is lawful, and that it is well settled that such legal opinions are inadmissible. 8

Plaintiffs also argue that the risk of unfair prejudice caused by the letters is

heightened by the fact that they were drafted by attorneys at the Kullman Law Firm,

which is defending Defendant in this litigation.9 Plaintiffs claim that it is “a clear

conflict” to allow the Kullman Law Firm to rely on its own self-serving letters to




6 Id. at pp. 1 & 6.
7 R. Doc. 70; R. Doc. 70-1 at p. 1.
8 R. Doc. 70-1 at p. 2 (citing Estate of Sowell v. United States, 198 F.3d 169, 171-72 (5th Cir. 1999);

Arkanase v. Fatjo, 130 F.3d 657, 669 (5th Cir. 1997); Berckeley Inv. Grp. v. Colkitt, 455 F.3d 195, 217
(3d Cir. 2006)).
9 R. Doc. 70-1 at p. 2.
defend its client. 10 As such, Plaintiffs ask that the four opinion letters, listed as

Defendants’ Exhibit D-25, be stricken from the Defendant’s Exhibit List.11

        Defendant opposes the Motion, arguing that the four opinion letters are

relevant and that their probative value substantially outweighs any potential risk of

unfair prejudice.12 While Defendant does not dispute that the issue of liquidated

damages should be decided by the Court on a post-trial motion, Defendant asserts

that it is seeking to offer the letters on the issue of willfulness, which relates to the

applicable statute of limitations on Plaintiffs’ FLSA claims if there is a finding of

liability.13 Defendant explains that FLSA violations are ordinarily subject to a two-

year statute of limitations, but the limitations period extends to three years for willful

violations.14 Defendant asserts that to prove a willful FLSA violation, Plaintiffs must

show that Defendant “either knew or showed reckless disregard for the matter of

whether its conduct was prohibited by the statute.”15 Defendant also asserts that

because the issue of willfulness is a question of fact, it must be determined by a jury.16

Defendant contends that it is clear that consulting with an attorney regarding

compliance with the FLSA may preclude a finding of willfulness.17 Defendant claims

that if there is a finding of liability in this case, it will offer the letters not as expert




10 Id. at p. 2.
11 Id.; See R. Doc. 48.
12 R. Doc. 83.
13 Id. at p. 2.
14 Id. (citing Ramos v. Al-Bataineh, 599 Fed.Appx. 548, 551 (5th Cir. 2015); 29 U.S.C. § 255(a)).
15 R. Doc. 83 at pp. 2-3 (citing McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133, 108 S.Ct. 1677,

100 L.Ed.2d 115 (1988)).
16 R. Doc. 83 at p. 3 (citing Steele v. Leasing Enters., Ltd., 826 F.3d 237, 248 (5th Cir. 2016)).
17 R. Doc. 83 at p. 3 (citing Halferty v. Pulse Drug Co., Inc., 826 F.2d 2, 3 (5th Cir. 1987); Johnson v.

Big Lots Stores, Inc., 604 F. Supp. 2d 903, 924 (E.D. La. 2009)).
legal testimony, but to show that it did not act with “reckless disregard” when it

created its pay plan for EMT’s and paramedics because it sought and relied upon legal

advice regarding whether the plan was FLSA compliant.18 Defendant maintains that

the letters are relevant to the issue of willfulness, and that their probative value

substantially outweighs any potential risk of unfair prejudice.19

       Defendant further asserts that the letters do not present a conflict of interest,

pointing out that Plaintiffs failed to cite any case law in support of that assertion.20

Defendant also asserts that Plaintiffs’ argument is nonsensical because the issue of

willfulness turns on whether Defendant relied upon the advice of counsel, not

whether the advice was correct or erroneous.21 Finally, to the extent Plaintiffs assert

that the opinion letters are stale or outside some limitations period, Defendant argues

that the law does not require an employer to update its reliance upon such opinions

annually.22 Because there has not been a change in the law or in the way in which

the Department of Labor interprets the law since the date of the four letters,

Defendant claims that it should be allowed to show the jury that it relied upon the

letters in good faith when establishing its pay policies for EMT’s.23




18 R. Doc. 83 at p. 4.
19 Id.
20 Id.
21 Id. (citing Clay v. New Tech Global Ventures, LLC, Civ. A. No. 16-296-JWD-CBW, 2019 WL 1028532,

at *6 (W.D. La. Mar. 4, 2019)).
22 R. Doc. 83 at p. 5.
23 Id.
II.    LEGAL STANDARD

       A. Motion in Limine to Exclude Evidence.

       According to the Fifth Circuit, the purpose of a motion in limine is to prohibit

opposing counsel “from mentioning the existence of, alluding to, or offering evidence

on matters so highly prejudicial to the moving party that a timely motion to strike or

an instruction by the court to the jury to disregard the offending matter cannot

overcome its prejudicial influence on the jurors’ minds.” 24 Under Federal Rule of

Evidence 401, evidence is relevant if it has any tendency to make a fact more or less

probable than it would be without the evidence, or if the fact it seeks to prove is of

consequence in determining the action.25 While all relevant evidence is admissible,

the Court may exclude relevant evidence if its probative value is substantially

outweighed by the danger of “unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” 26

The Fifth Circuit has held that, “The exclusion of evidence under Rule 403 should

occur only sparingly.” 27 However, district courts are afforded wide discretion in

determining the relevance and admissibility of evidence under Fed. R. Evid. 401 and

402,28 and a district court’s ruling on admissibility under Rule 403’s balancing test

will not be overturned on appeal absent a clear abuse of discretion. 29 When the


24 O’Rear v. Fruehauf Corp., 554 F.2d 1304, 1306 n.1 (5th Cir. 1977) (quotation and internal quotation
marks omitted).
25 Fed. R. Evid. 401.
26 Fed. R. Evid. 403.
27 United States v. Pace, 10 F.3d 1106, 1115-16 (5th Cir. 1993); See United States v. Powers, 168 F.3d

741, 749 (5th Cir. 1999) (same).
28 Sprint/United Management Co. v. Mendelsohn, 552 U.S. 379, 384, 128 S.Ct. 1140, 1144-45, 170

L.Ed.2d 1 (2008).
29 Ballou v. Henri Studios, Inc., 656 F.2d 1147, 1153 (5th Cir. 1981).
district court conducts “a carefully detailed analysis of the evidentiary issues and the

court’s own ruling, appellate courts are chary about finding an abuse of discretion.”30

       B. The Statute of Limitations for Willful Violations of the FLSA.

       The statute of limitations under the FLSA is two years, except in cases of

willful violations, in which the statute of limitations is three years.31 If the two-year

statute of limitations applies in this case, Plaintiffs can only recover for unpaid

overtime they accrued after August 3, 2016 (two years before filing their Complaint);

if the three-year statute of limitations applies, Plaintiffs can recover for unpaid

overtime they accrued after August 3, 2015. To establish willfulness, a plaintiff must

show that the employer “knew or showed reckless disregard for the matter of whether

its conduct was prohibited by the [FLSA].”32 The plaintiff bears the burden of proving

willfulness.33 A willful violation may be established by showing that management

knew they were violating the FLSA.34 It can also be established with evidence that

a company continued its overtime practices after being informed by the Wage and

Hour office that the practices violated the FLSA.35 The failure to seek legal advice,

by itself, does not establish reckless disregard. 36 However, consulting with an




30 Kelly v. Boeing Petroleum Services, Inc., 61 F.3d 350, 356 (5th Cir. 1995).
31 29 U.S.C. § 255(a).
32 McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133, 198 S.Ct. 1677, 1682, 100 L.Ed.2d 115 (1988).
33 Cox v. Brookshire Grocery Co., 919 F.2d 354, 356 (5th Cir. 1990) (citing McLaughlin, 486 U.S. 128,

108 S.Ct. at 1681).
34 Johnson v. Big Lots Stores, Inc., 604 F. Supp. 2d 903, 924 (E.D. La. 2009) (citing Singer v. City of

Waco, Tex., 324 F.3d 813, 821-22 (5th Cir. 2003)).
35 Johnson, 604 F. Supp. 2d at 924 (citing Reich v. Bay, Inc., 23 F.3d 110, 117 (5th Cir. 1994)).
36 See Mireles v. Frio Foods, Inc., 899 F.2d 1407, 1416 (5th Cir. 1990), superseded by statute on other

grounds as stated in Bridges v. Empire Scaffold, LLC, 875 F.3d 222, 227-28 (5th Cir. 2017).
attorney about whether a compensation plan complies with the FLSA may preclude

a finding of willfulness.37

       C. The Four Attorney Opinion Letters Are Inadmissible Because They
          Constitute Legal Opinion Evidence.

       Plaintiffs assert only one cause of action in their Complaint – Defendant’s

failure to pay overtime wages under 29 U.S.C. § 207.38 Plaintiffs allege that they “are

entitled to payment of overtime premium for all hours over forty in a workweek,

including both on-call time and so-called ‘straight overtime’ hours.”39 Pertinent to

the instant Motion, Plaintiffs allege that, “Defendant’s nonpayment of overtime was

willful and not based in a good faith belief that this conduct was in accordance with

the law.” 40 Because Plaintiffs have alleged that Defendant willfully violated the

FLSA, Plaintiffs will bear the burden of proving at trial that Defendant “knew or

showed reckless disregard for the matter of whether its conduct was prohibited by

the [FLSA.]”41 The Fifth Circuit has explicitly held that consulting with an attorney

about an employee’s classification or compensation plan may preclude a finding of

willfulness.   42   The Court, therefore, finds that testimony regarding whether


37 Johnson, 604 F. Supp. 2d at 924; See Halferty v. Pulse Drug Co., Inc., 826 F.2d 2, 3 (5th Cir. 1987)
(finding the employer did not act in reckless disregard because it consulted with its attorney and
examined the Department of Labor bulletin discussing 29 C.F.R. § 785.23 in attempting to determine
whether its plan would violate the FLSA); Beck v. Access eForms, LP, Civ. A. No. 16-CV-00985, 2018
WL 4537241, at *7 (E.D. Tex. Aug. 8, 2018), adhered to as amended, Civ. A. No. 4:16-CV-00985, 2019
WL 3717633 (E.D. Tex. Aug. 7, 2019) (“Good faith and reasonableness, including a putative employer’s
consultation with an attorney, are defenses to allegations of willfulness.”); Lipnicki v. Meritage Homes
Corp., Civ. A. No. 3:10-CV-605, 2014 WL 923524, at *10 (S.D. Tex. Feb. 13, 2014) (finding that failing
to seek legal advice about its pay practice does not evidence a willful violation of the statute by the
employer).
38 R. Doc. 1 at pp. 5-6.
39 Id. at p. 5.
40 Id. at p. 6.
41 McLaughlin v. Richland Shoe Co., 486 U.S. 128, 133, 108 S.Ct. 1677, 100 L.Ed.2d 115 (1988).
42 Halferty v. Pulse Drug Co., Inc., 826 F.2d 2, 3 (5th Cir. 1987).
Defendant consulted with an attorney or relied on the advice of counsel in making its

decision regarding the compensation plan for EMT’s is relevant and admissible in

this case.43

        Nonetheless, the Court agrees with Plaintiffs that the four attorney opinion

letters must be excluded as inadmissible legal opinion evidence. 44 Each letter

contains legal opinions from Defendant’s counsel regarding whether particular

aspects of Defendant’s compensation plan for EMT’s comply with the FLSA, including

Defendant’s calculation of overtime and whether on-call time is considered “working

time” under the FLSA.45 Both of those issues are in dispute in this case. Thus, the

jury will have to decide whether Defendant’s compensation plan for EMT’s violates

the FLSA. According to the Fifth Circuit, “Lawyers may testify as to legal matters

when those matters involve questions of fact.”46 However, the Fifth Circuit has made

clear that while experts can opine on factual issues, “our legal system reserves to the

trial judge the role of deciding the law for the benefit of the jury.”47 The Fifth Circuit

further held that allowing attorneys to testify to matters of law would be harmful to

the jury, which would be very susceptible of adopting the lawyer’s conclusion rather



43 See Halferty, 826 F.2d at 3; Johnson v. Big Lots Stores, Inc., 604 F. Supp. 2d 903 (2009).
44 Tessier v. Moffatt, Civ. A. No. 98-0116, 2000 WL 35725894, at *1 (E.D. La. June 16, 2000) (“Because
the testimony of this attorney expert offers a legal opinion, it is INADMISSIBLE.”) (citing Arkanase
v. Fatjo, 130 F.3d 657, 673 (5th Cir. 1997)).
45 See R. Doc. 83-1.
46 Arkanase, 130 F.3d at 673 (citation omitted).
47 Id. (citing Specht v. Jensen, 853 F.2d 805, 808-09 (10th Cir. 1988)); Tessier, Civ. A. No. 98-0116, 2000

WL 35725894, at *1 (same); See Berckeley Inv. Group, Ltd. v. Colkitt, 455 F.3d 195, 217 (3d Cir. 2006)
(reaffirming that an expert witness is prohibited from rendering a legal opinion because it would usurp
the district court’s pivotal role in explaining the law to the jury); Estate of Sowell v. United States, 198
F.3d 169, 171-72 (5th Cir. 1999) (finding the district court did not abuse its discretion in excluding the
testimony of an expert witness as an inadmissible legal opinion on an issue to be determined by the
jury).
than making its own decision. 48 Additionally, testimony that tells the jury what

conclusion to reach or merely states a legal conclusion is not helpful to the jury.49 The

Fifth Circuit has recognized that if an expert witness were allowed to testify to legal

questions, each party would find an expert to state the law in the light most favorable

to its position, which would only confuse the jury.50 Because the four attorney opinion

letters contain legal opinions from Defendant’s counsel regarding whether

Defendant’s compensation plan for EMT’s complies with the FLSA, the Court finds

that the letters are inadmissible under clear Fifth Circuit precedent. 51 Defendant

has failed to cite any legal authority, and the Court has found none, to show that such

legal opinion evidence is admissible at trial.

       The Court further finds that to the extent the letters are relevant to the issue

of whether Defendant willfully violated the FLSA, their probative value is

substantially outweighed by their risk of misleading and confusing the jury. The crux

of Plaintiffs’ case is whether Defendant’s compensation plan for EMT’s violates the

FLSA requirements regarding overtime wages. As discussed above, each of the four

attorney opinion letters contains legal opinions from Defendant’s counsel regarding

whether particular aspects of Defendant’s compensation plan for EMT’s comply with

the FLSA. The Court finds there is a real risk that the letters will mislead and

confuse the jury, who may view the letters as authoritative on the ultimate issue of



48 Arkanase, 130 F.3d at 673 (citing Specht, 853 F.2d at 809).
49 Howard v. Offshore Liftboats, LLC, Civ. A. No. 14-1188, 2016 WL 2322238, at *3 (E.D. La. Jan, 19,
2016) (citing Snap-Drape, Inc. v. C.I.R., 98 F.3d 194, 198 (5th Cir. 1996)).
50 Arkanase, 130 F.3d at 673 (citing Specht, 853 F.2d at 809).
51 See Estate of Sowell v. United States, 198 F.3d 169, 171-72 (5th Cir. 1999); Arkanase, 130 F.3d at

673.
whether Defendant’s compensation plan violates the FLSA solely because they were

written by attorneys who may be viewed as experts on the subject.52 As the Fifth

Circuit explained, “[T]he jury would be very susceptible to adopting the expert’s

conclusion rather [than] making its own decision. There is a certain mystique about

the word ‘expert’ and once the jury hears of the attorney’s experience and expertise,

it might think the witness even more reliable than the judge.”53 Further, “Because

there is but one legal rule for every dispute or issue, the only spokesman of the law

that is required is the judge.”54 The Court finds that the four attorney opinion letters

must be excluded from evidence in this case because the legal opinions contained

therein could mislead the jury and would usurp the Court’s pivotal role in explaining

the law to the jury.55

        Based on the foregoing, the Court finds that the four attorney opinion letters

constitute legal opinions and, therefore, are inadmissible at trial.                           However,

Defendant is not precluded from introducing testimony at trial that it consulted with




52 Specifically, the June 28, 1994 letter is likely to cause jury confusion because the letter is clearly in
response to an investigation conducted by the Department of Labor, but there is no context provided
for the letter. R. Doc. 83-1 at p. 9-11. The August 28, 2000 letter is also likely to cause confusion
because the majority of the letter is spent addressing Civil Service Commission Rules, which are not
at issue in this litigation. R. Doc. 83-1 at pp. 1-4. The February 1, 2002 letter similarly provides
answers to three specific scenarios, and there is no evidence that the three scenarios have anything to
do with the Plaintiffs in this case. R. Doc. 83-1 at pp. 5-8. Finally, the June 10, 2004 letter specifically
addresses “whether the proposed pay plan is permissible under the FLSA,” an issue reserved for the
jury in this case. R. Doc. 83-1 at pp. 12-16.
53 Arkanase, 130 F.3d at 673 (citing Specht, 853 F.2d at 809).
54 Tessier v. Moffatt, Civ. A. No. 98-0116, 2000 WL 35725886, at *1 (E.D. La. Feb. 25, 2000) (citing

Askanase v. Fatjo, 130 F.3d 657, 673 (5th Cir. 1997)).
55 Berckeley Inv. Group, Ltd. v. Colkitt, 455 F.3d 195, 217 (3d Cir. 2006) (citing First National State

Bank v. Reliance Elec. Co., 668 F.2d 725, 731 (3d Cir. 1981)); See Tessier, Civ. A. No. 98-0116, 2000
WL 35725886, at *1 (explaining that testimony of an attorney expert offering a legal opinion is
inadmissible because “Such opinions merely function like jury instructions and, thus, infringe upon
the trial judge’s role.”) (citation omitted).
its attorney to determine whether its compensation plan for EMT’s would violate the

FLSA. Such testimony, however, shall be limited to the issue of whether Defendant’s

alleged violation of the FLSA was willful.

III.      CONCLUSION

          For the foregoing reasons, IT IS ORDERED that Plaintiffs’ Motion in Limine

Regarding Legal Opinion Letters 56 is GRANTED. Defendant is prohibited from

introducing the four attorney opinion letters 57 as evidence at trial.     However,

Defendant may introduce testimony at trial regarding whether it consulted with its

attorney to determine whether its compensation plan for EMT’s would violate the

FLSA. Such testimony shall be limited to the issue of whether Defendant’s alleged

violation of the FLSA was willful.

          New Orleans, Louisiana, October 25, 2019.




                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




56   R. Doc. 70.
57   R. Docs. 83-1.
